Citation Nr: 0121674	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include a dropped right shoulder, and weakness of 
the shoulder and hands.

2.  Entitlement to service connection for residuals of a head 
injury, to include a frontal skull defect, a hypopigmented 
scar, and mental deficits manifested by slowed thinking and 
memory impairment.

3.  Entitlement to service connection for left arm pain, 
shortness of breath, and weakness of the knee and leg.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1972, 
and from May 1973 to May 1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was previously before the 
Board in August 2000, at which time it was remanded for 
additional development.  Upon reviewing the record, the Board 
is of the opinion that additional development is warranted as 
to the veteran's claim.  Therefore, the disposition of the 
claim will be held in abeyance pending further development by 
the RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during "active military, 
naval, or air service."  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000).  Service connection may also be granted for any 
disorder diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The veteran's service medical records are negative for 
findings of a chronic disability manifested by left arm pain, 
shortness of breath, or weakness of the knee and leg.  The 
veteran sought treatment in May 1971, indicating that he was 
hit by the fuel tank of an A-6 aircraft the previous week.  A 
physical examination revealed tenderness over the right 
gluteus with no discoloration or edema.

A September 1971 record indicates that the veteran sustained 
a 11/2 inch superficial laceration on the upper portion of his 
scalp when he struck his head while walking through a 
passageway aboard the U.S.S. Enterprise.  The laceration was 
sutured with six stitches.

During treatment in May 1974, the veteran gave a history of 
left knee pain since September 1973.  He stated that he was 
flat footed, and opined that this was "part of [the] 
problem."  An examination revealed some tenderness on the 
medial end of the tibia.  X-rays of the knee were normal.  
The veteran was told to walk one mile a day to strengthen his 
leg.

An August 1974 Report of Enlisted Performance Evaluation 
notes that the veteran was a "slow thinker and therefore 
many details are either forgotten or misinterpreted."

In September 1974, the veteran reported that he injured his 
mid back when he slipped on a hanger deck.  He reported pain 
on flexion of the back, and some shortness of breath.  On 
physical examination, the veteran stood in a sloped position 
with his right shoulder lower than his left.  There were 
muscle spasms upon movement, and tenderness was noted in the 
thoracic spine area.  No swelling or discoloration was noted.  
X-rays were negative.  The final assessment was contusion of 
the thoracic spine.  The veteran was given Tylenol and an 
analgesic balm, and was placed on light duty for 24 hours.

A May 1975 separation examination report notes normal 
clinical evaluations of the head and scalp, lungs and chest, 
upper extremities, lower extremities, spine and skin.  
Neurologic and psychiatric evaluations were normal.  The 
report notes no residuals from the veteran's head or back 
injuries, and is negative for findings of a chronic 
disability manifested by left arm pain, shortness of breath, 
or weakness of the knee and leg.

A Traffic Collision Report notes that the veteran was taken 
to the hospital for treatment of possible injuries to the 
head and left knee following a motor vehicle accident in 
September 1975.

A September 1975 private hospital report indicates that the 
veteran sustained a head injury in an automobile accident the 
previous day.  The record notes that the veteran hit his head 
on the dash board and was briefly unconscious.  He was 
reportedly taken to the hospital by ambulance, where he was 
treated and discharged.  The veteran complained that he 
experienced persistent headaches, blurred vision, general 
weakness, and left knee pain since his discharge from the 
hospital, and indicated that he lost consciousness the 
previous evening.  He was admitted to the facility for 
observation.  He reported no headaches, and his vision was 
normal.  He denied feeling dizzy or light headed, and 
experienced no syncopal episodes while in the hospital.  A 
neurological examination was normal.  X-rays of the skull, 
cervical spine, lumbar spine, and left knee were all within 
normal limits.  The veteran reported persistent discomfort of 
the left knee, and was discharged on crutches with his left 
knee immobilized.  The discharge diagnosis was probable 
concussion, and left knee sprain.

In a January 1976 Report of Accidental Injury, the veteran 
explained that he was hospitalized overnight for treatment of 
"head and left knee injuries" following the September 1975 
automobile accident.  He reported that he "went 
unconscious" the next day, and was hospitalized for four 
days for treatment of "internal bruised bones of the left 
leg and [a] bad sprain."

During a February 1976 VA examination, the veteran gave a 
history of injuring both knees in a 1975 automobile accident.  
He reported attacks of severe swelling of the joints in both 
legs, and indicated that probable bursitis was diagnosed the 
previous month.  A physical examination revealed a full range 
of motion of the spine without tenderness or functional 
limitation.  X-rays of the cervical, thoracic, and 
lumbosacral spine were normal.  The diagnostic impression was 
back trouble by history only.

A March 1976 VA psychiatry consultation report notes 
complaints of "a multiplicity of symptoms mostly related to 
the musculoskeletal system."  Following a mental status 
examination, the psychiatrist diagnosed a "hypochondriacal 
personality, chronic, mild, manifested by over concern 
regarding physical symptoms and findings which appear to be 
very minimal, conception of himself as being rather markedly 
disabled in the face of very few findings."  In a July 1976 
addendum to this report, the examiner clarified that this 
diagnosis could be more specifically defined as "personality 
disorder, other specified type, hypochondriacal personality, 
chronic, mild, manifested by over concern regarding physical 
symptoms and findings which appear to be very minimal, 
conception of himself as being rather markedly disabled in 
the face of very few findings."

VA and private medical records reflect treatment for numerous 
complaints, including those currently on appeal, from August 
1977 to June 1991.

A March 1983 VA examination was essentially normal.  The 
report notes no disabilities of the head or back, and is 
negative for findings of a chronic disability manifested by 
left arm pain, shortness of breath, or weakness of the knee 
and leg.  X-rays of the lumbosacral spine were normal.  
Attempted malingering was diagnosed.

On VA examination in October 1996, the veteran reported 
sustaining a depressed skull fracture when he struck his head 
on an overhead piece of metal during service in 1971, and 
indicated that he experienced decreased concentration and 
memory since that time.  A physical examination revealed a 4 
x 2 centimeter (cm) depressed defect of the frontal bone of 
the skull with an overlying 4 x 2 cm hypopigmented scar.  
Neurological and orthopedic examinations were normal.  A 
mental status evaluation revealed an intact memory with no 
cognitive or sensory deficits.  An X-ray study of the skull 
was normal.  The pertinent diagnosis was status post 
depressed skull fracture with residual scar.

During a February 1998 personal hearing, the veteran 
testified that he sustained a head injury during service in 
September 1971, when he struck his head on a steel beam while 
running down a passageway.  Transcript (T.) at 1.  He 
explained that he bled profusely from a head laceration, and 
was taken to the dispensary where the wound was sutured.  T. 
at 2.  He related that he "started getting forgetful" 
following this head injury.  T. at 3.  The veteran reported 
experiencing pain and weakness in his left upper extremity 
since being struck on the left side of his chest by the fuel 
tank of an A-7 bomber in 1974.  T. at 5.  In addition, he 
indicated that he experienced severe swelling, cramping, and 
spasms in his mid back after sustaining a back injury in 
service.  T. at 6.  He maintained that his current symptoms 
were related to injuries in service, rather than his post-
service automobile accident.  T. at 7.

In April 1998 correspondence, a VA physician reported 
treating the veteran over the previous 15 months.  He 
explained that the veteran was also followed by "a number of 
specialists for a variety of constitutional problems which we 
have not been able to ascribe to a single etiology or 
associate with a known diagnostic disorder."  The physician 
noted that while there was not a "unifying diagnosis" at 
that time, it was clear that his "multisystem disorder" was 
not the result of the post-service motor vehicle accident in 
1975.

Based on this evidence, a November 1998 hearing officer's 
decision continued the denial of service connection for 
residuals of a back injury, to include a dropped right 
shoulder and weakness of the shoulder and hands; residuals of 
a head injury, to include a frontal skull defect, a 
hypopigmented scar, and mental deficits manifested by slowed 
thinking and memory impairment; and left arm pain, shortness 
of breath, and weakness of the knee and leg.

The Board remanded the case to the RO for further development 
in August 2000.  In particular, the Board directed the RO to 
obtain a 11/2-inch binder containing VA medical records from 
September 1990 to August 1997, which was referenced in the 
November 1998 supplemental statement of the case, but not 
associated with the claims folder.

In November 2000 correspondence, the RO requested that the 
veteran return the 11/2-inch binder, and forward any additional 
evidence he wished to submit in support of his claim.

Consequently, the veteran forwarded the binder to the RO in 
February 2001.

The RO continued the denial of the veteran's claim in March 
2001, noting that the medical evidence contained in the 11/2-
inch binder was duplicative of evidence previously of record.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In April 1998 
correspondence, a VA physician reported treating the veteran 
over the previous 15 months, and indicated that the veteran 
received treatment from "a number of specialists for a 
variety of constitutional problems."  Therefore, pursuant to 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of the veteran's claim pending a 
remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, under the provisions of the VCAA, it appears that 
evidence regarding head and back injuries sustained by the 
veteran during service, and current medical findings are 
sufficient to require that the veteran be afforded a VA 
examination to ascertain the etiology of the disabilities 
currently on appeal, and to provide a specific opinion 
regarding the degree of medical probability that each is 
related to service.  While an April 1998 report from a VA 
physician notes that the veteran's "multisystem disorder" 
was not the result of the post-service motor vehicle accident 
in 1975, it does not offer an explicit opinion regarding the 
degree of medical probability that any current disability is 
causally related to service.  Clearly, the current record is 
not sufficient to make a decision on the claim.  The 
veteran's lay assertions of medical causation are not 
competent to establish a relationship between service and the 
type of disabilities at issue here.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  In particular, the RO's 
attention is directed to the April 1998 
VA medical report noting treatment from 
"a number of specialists."  The RO is 
again advised that efforts to obtain VA 
medical records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  After the above development has been 
undertaken, the veteran should be 
afforded an examination by an 
appropriately qualified physician to 
determine the nature and etiology of any 
residuals of a back injury, to include a 
dropped right shoulder, and weakness of 
the shoulder and hands; any residuals of 
a head injury, to include a frontal skull 
defect, a hypopigmented scar, and mental 
deficits manifested by slowed thinking 
and memory impairment; and any left arm 
pain, shortness of breath, or weakness of 
the knee and leg.  All indicated studies 
must be conducted.  After the examination 
and review of the evidence in the claims 
folder, including service, private and VA 
medical records, the physician should 
express opinions as to the following:

(a)  What is the correct diagnostic 
classification of any disability found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current disability is 
causally related to a disease or injury 
in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report, and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for residuals of a 
back injury, to include a dropped right 
shoulder and weakness of the shoulder and 
hands; residuals of a head injury, to 
include a frontal skull defect, a 
hypopigmented scar, and mental deficits 
manifested by slowed thinking and memory 
impairment; and left arm pain, shortness 
of breath, and weakness of the knee and 
leg.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




